            Case 1:20-cv-01018-JDP Document 10 Filed 07/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    COLTON ROOD,                                         No. 2:19-cv-1204 KJM DB (P)
12                         Petitioner,
13              v.                                         ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS,
15
                           Respondent.
16

17
               Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas
18
     corpus pursuant to 28 U.S.C. § 2254, together with a request to proceed in forma pauperis. In his
19
     application, petitioner challenges a guilty finding following a hearing on a rules violation report
20
     that resulted in the loss of good time credits. This hearing was held at the California Substance
21
     Abuse and Treatment Facility in Corcoran, California, which is part of the Fresno Division of the
22
     United States District Court for the Eastern District of California. See Local Rule 120(d).
23
               Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper
24
     division of a court may, on the court’s own motion, be transferred to the proper division of the
25
     court. Therefore, this action will be transferred to the Fresno Division of the court. This court
26
     will not rule on petitioner’s request to proceed in forma pauperis.
27
     ////
28
                                                          1
        Case 1:20-cv-01018-JDP Document 10 Filed 07/23/20 Page 2 of 2

 1           Good cause appearing, IT IS HEREBY ORDERED that:

 2           1. This court has not ruled on petitioner’s request to proceed in forma pauperis;

 3           2. This action is transferred to the United States District Court for the Eastern District of

 4   California sitting in Fresno; and

 5           3. All future filings shall reference the new Fresno case number assigned and shall be

 6   filed at:
                            United States District Court
 7                          Eastern District of California
                            2500 Tulare Street
 8                          Fresno, CA 93721
 9
     Dated: July 22, 2020
10

11

12   /DLB7;
     DB/Inbox/Routine/Rood1204.109
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
